64 N.Y.2d 1118 (1985)
The People of the State of New York, Respondent,
v.
Victor Velazquez, Appellant.
Court of Appeals of the State of New York.
Decided April 30, 1985.
Jeffrey G. Stein and William E. Hellerstein for appellant.
Mario Merola, District Attorney (Steven L. Kessler of counsel), for respondent.
Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS and KAYE concur; Judge ALEXANDER taking no part.
*1119MEMORANDUM.
The order of the Appellate Division should be affirmed.
Refusing to discredit the uncontradicted testimony of the sole witness at the suppression hearing, the Appellate Division affirmed the finding that the car in which defendant was riding was stopped because it was speeding. We have no occasion to disturb either this affirmed finding, which is supported by the record, or the conclusion that the stop was therefore valid (see generally, People v Ingle, 36 N.Y.2d 413).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.